PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/672,989
Filing Date: 4 Nov 2019
Appellant(s): Lear Corporation



__________________
Michael B. Comeau
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Feb. 21, 2022.

(A) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Sept. 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The 35 U.S.C. 103 rejection over claim 13 as being unpatentable over Jouper et al. (2016/0134138) (“Jouper”) in view of Halsey (2018/0191011), Mackness (7,083,437) and Condamin et al. (2019/0337418) (“Condamin”) has been withdrawn because Appellant submitted that the instant application and Condamin were, not later than the effective filing date of the instant application, owned by Appellant or subject to an obligation of assignment to Appellant, rendering the rejection moot (see Appeal Brief’s page 14).

(B) Response to Argument
 (1).	Regarding 35 U.S.C. 103 rejection of claims 1-20
Argument: 
On Appeal Brief’s pages 8-9:
Appellant argued that the combinations of references are improper because the Examiner relies on prior art shown in Jouper’s Fig.1A and 1B, each individual seat and/or seat group 106 is equipped with a seat mounted electronics box (SEB) 103 for power conversion (Jouper’s ¶ 3-7, 17 and 29). Jouper disparages the prior art for requiring a large number of components/parts, adding unnecessary weight to the aircraft, and for being costly and complex (Jouper’s ¶ 8, 9, 18 and 29-32). To address these problems, Jouper invented a centralized power conversion system shown in Fig.2A-2C, that is “much lighter than previous designs (Fig.1A and 1B)”, obviates the need for a SEB, support brackets, leg disconnects, shrouds, etc.,” and minimizes the need for multi-conductor, heavily insulated seat-to seat cable” resulting in a “significant reduction in system weight, cost and complexity.”. A skilled artisan reviewing Jouper would have therefore been motivated to utilize the Jouper’s centralized power conversion system shown in Fig.2A-2C, not the flawed system shown in Fig.1A and 1B. 

Response: 
The Examiner respectfully disagrees because the prior art shown in Jouper’s Fig.1A and 1B doesn’t state itself as a flawed system which substantially increase the number of required parts/components, the complexity, the cost, and the weight. 
Note: The prior art shown in Jouper’s Fig.1A and 1B is different from Jouper’s invention shown in Fig.2A-2C and the rejection is relied upon Jouper’s Fig.1A and 1B. 

(2).	Regarding 35 U.S.C. 103 rejection of independent claim 1 based on Jouper et al. (2016/0134138) (“Jouper”) in view of Halsey (2018/0191011) and Mackness (7,083,437). 
Argument:
	On Appeal Brief’s pages 14-16:
Appellant argued that –
(i). the Office has not identified any suggestion that the daisy-chain cable configuration of Jouper could be modified to allow for movement of the seats. Each individual seat and/or seat group 106 of Jouper’s Figs.1A and 1B is equipped with a seat mounted electronics box (SEB) 103 for power conversion, cable assemblies [102] carry the power in a daisy chain fashion from one seat group (106) to the next seat group [106]. Even if Jouper were modified to include the rail 29, 30 of Mackness as alleged, the disclosed daisy-chain cable configuration would substantially prevent the seat groups 106 from moving along the rail 29, 30. Appellant also submits that removal of the cables would improperly change the principle of operation of the previous system of Jouper. 
(ii). the Office has not explained how rail 30 of Mackness is purportedly compatible with (e.g., would not create increase risks of arcing) the “high voltage power” distributed by the MCU of Jouper. 
(iii). Jouper teaches that it is important to avoid disadvantages of previous designs by minimizing complexity, cost, and weight of the electrical system (Jouper, para [0018], [0029]-[0032]). The addition of the rails 29, 30 and associated interfaces of Mackness would undesirable and substantially increase the number of required parts/components, the complexity, the cost, and the weight of the Jouper design. Consequently, Jouper teaches away from modifications that would add the rails 29, 30 of Mackness.

Response: 
The Examiner respectfully disagrees because - 
(i). The cable assemblies 102 of daisy-chain cable configuration of Jouper’s Fig.1A and 1B is to provide power to each of the seat mounted electronics box (SEB) 103 of each individual seat and/or seat group 106 in each row. The conductor(s) 80 of rail 29, 30 of Mackness is also used to provide power to each individual seat and/or seat group in each row (Mackness’ Fig.1 and 2). 
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jouper with the teaching of Mackness to use the rail 29, 30 of Mackness to provide power to each of the seat mounted electronics box (SEB) 103 in each row instead of using daisy-chain cable configuration; by using the rail 29, 30 of Mackness would eliminate the requirement to connect the cables between each row of the seat group and the removal of cables between each row of the seat group would not improperly change the principle of operation of the previous system of Jouper since the require power for each of the seat mounted electronics box (SEB) 103 would be provided by conductor(s) 80 of the rail 29, 30 of Mackness. 
(ii). According to Mackness’ column 4, line 3-9, the conductor of the rail 29, 30 provides 110 Volt AC; and also according to Jouper’s ¶ 3 and 4, AC power is provided to seat mounted electronics boxes (SEBs) and outlet unit of the seat group provides 110 volts alternating current, and Mackness doesn’t state anywhere that using the conductor of the rail 29, 30 would create increase risks of arcing. 
(iii). The Examiner used only the embodiment shown in Jouper’s Fig.1A and 1B, which is prior art of Jouper’s invention shown in Fig.2A-2C, and the statement of Jouper’s para [0018], [0029]-[0032] are not related to the prior art. The prior art shown in Jourper’s Fig.1A and 1B doesn’t state itself as having problem over substantially increase the number of required parts/components, the complexity, the cost, and the weight. 
And also, By using the rail 29, 30 of Mackness would eliminate the requirement to connect the cables between each row of the seat group (where Jouper’s 102 in Fig.1A and 1B), which would decrease the number of require parts/components (Mackness’ column 1, line 27-57), less complexity (Mackness’ column 1, line 27-57), and reduce the cost (Mackness’ column 1, line 27-57) and possibly reduce the weight due to one less connector is required to each of the seat mounted electronics box (SEB) 103 of Jouper and the cables between each row of the seat group.

(3).	Regarding 35 U.S.C. 103 rejection of independent claim 14 based on Jouper et al. (2016/0134138) (“Jouper”) in view of Halsey (2018/0191011) and Mackness (7,083,437). 
Argument:
	On Appeal Brief’s pages 16-17:
Appellant argued that the modification would not have been obvious to a skilled artisan because the Office did not identify a proper motivation for configuring Jouper to include a power source that provides DC power, to provide DC power from the power source to the DC-AC converter 144 of Halsey, and to convert the DC power to AC power for distribution to the SEBs 103 of Jouper in the purported combination. The Examiner failed to explain why this configuration would be advantageous and/or beneficial relative to the AC power already provided by MCU 101 of Jouper. Instead the proposed combination adds components, complexity, and weight without any demonstrated benefit.  

Response: 
The Examiner respectfully disagrees because - 
Jouper discloses the master control unit (MCU) 101 provides AC power (Jouper’s ¶ 3 and 4), but doesn’t disclose how the master control unit generates AC power; according to the term of “the master control unit”, which is not a complete power system to generate AC power since Jouper’s ¶ 3 and 4 discloses “…generally include a master control unit to monitor and distribute alternating current (AC) power to the seat mounted electronics boxes (SEBs), outlet units and associated cables…Often, in passenger aircraft the master control unit (MCU) is mounted in an overhead area outside of the passenger space”, and there is no statement of the master control unit includes a power generator.
The Examiner relies on Halsey’s a fuel cell power system (Halsey’s Fig.7) used in an aircraft which includes a DC to AC power converter (reference to a first portion of the power converter in the claim) to convert DC power from fuel cell system 66 and boost converter 140 (or) energy storage 142 to AC power. According to Halsey’s ¶ 60-62, the fuel cell power system is adapted to change the amount of electricity in accordance with the changing load demands and clearly a reliable power system to use.
Since, there is no detailed statement of how the MCU of Jouper generates the AC power, thus there would not be able to compare the references of Jouper and Halsey to determine the proposed combination would increase components, complexity, and weight as Appellant argued. 

(4).	Regarding 35 U.S.C. 103 rejection of claims 6 and 9 based on Jouper et al. (2016/0134138) (hereinafter “Jouper”) in view of Halsey (2018/0191011), Mackness (7,083,437) and Byrne et al. (10,116,106) (“Byrne”).
Argument:
	On Appeal Brief’s pages 9-10:
Appellant argued that the rejection is improper because – 
(i). the Office alleged that the USB-A receptacle 224b and USB-C receptacle 224c of Byrne taught the recited second and third portions of the power converter, respectively. The Office further alleged that it would have been obvious to modify the combination of Jouper, Halsey and Mackness to include “two differently type of USB outlets” as allegedly taught by Byrne “to provide USB power outlets”. The Office has not identified how Byrne purportedly discloses two different support assemblies that are configured for selective connection with the same track assembly, that have portions of a power converter configured to convert AC power to DC power, and that are configured differently. For example, the chair 14 of Byrne is not configured for connection with a track assembly, and the USB-A and USB-C receptacles 24b, 224c are part of the same outlet assembly 10 of the same chair 14 (Byrne, 3:42-63, 8:31-47). 
(ii). Furthermore, the Office did not provide and/or identify a reason or motivation to modify a first seat group 106 of Jouper to include the USB-A receptacle 224b of Byrne and a different, second seat group 106 of Jouper to include the USB-B receptacle 224c of Byrne. Appellant submits that such a modification would not have been obvious because the USB-A and USB-C receptacles 224b, 224c of Byrne are part of the same outlet assembly 10 of the same chair 14 (Byrne, 8:31-47). 

Response: 
The Examiner respectfully disagrees because - 
(i). Appellant’s argument is depending on individual reference and which is not reflected to the Examiner’s statement in the previous office action.
Previously, the Examiner pointed out that Jouper in view of Mackness discloses a support assembly (a seat which holds 103 in Jouper’s Fig.1B) and a first additional support assembly (additional seat in Jouper’s Fig.1B) which are configured for selective connection with the track assembly taught by Mackness (29, 30 in Mackness’ Fig.1 and 2) to provide AC power to one or more AC outlets (Mackness’ column 3, line 29-41). And, Bryne discloses a seat with USB-A (224b in Fig.9) and USB-C outlets (224b in Fig.9), thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide USB-A and USB-C outlets on each of the support assembly and the first additional support assembly according to Bryne. For example, the AC-DC converter for USB-A of the support assembly is the second portion of the power converter then the AC-DC converter for USB-C of the first additional support assembly would be the third portion of the power converter. Since, AC power is an input thus the third portion is configured to convert AC power to DC power of USB-C, and the third portion is configured differently than the second portion due to the different between USB-A and USB-C. 
(ii). The Examiner did not provide and/or identify a first seat group 106 of Jouper to include the USB-A receptacle 224b of Byrne and a different, second seat group 106 of Jouper to include the USB-B receptacle 224c of Byrne. Previously, The Examiner stated that to modify each of the support assembly and the first additional support assembly of Jouper to include the USB-A and USB-C outlets taught by Bryne since Bryne discloses a seat with USB-A (224b in Fig.9) and USB-C outlets (224b in Fig.9).

(5).	Regarding 35 U.S.C. 103 rejection of claims 10 and 17 based on Jouper et al. (2016/0134138) (hereinafter “Jouper”) in view of Halsey (2018/0191011), Mackness (7,083,437) and Byrne et al. (10,116,106) (“Byrne”).
Argument:
	On Appeal Brief’s page 10:
Appellant argued that – 
(i). The Office improperly cites to the embodiment shown in Fig.2B of Jouper, which as described above, is a completely different design than the embodiment of Figs.1A and 1B over the claim limitation “a second additional support assembly of the one or more additional support assemblies includes an AC outlet and does not include a portion of the power converter”. 
(ii). Each individual seat and/or seat group 106 of Jouper’s Fig.1A and 1B is equipped with a seat mounted electronics box (SEB) 103 for power conversion and removing the SEB or such conversion capability would change the principle of operation and/or render the Jouper’s Fig.1A and 1B inoperable. 

Response: 
The Examiner respectfully disagrees because - 
(i). Previously, the Examiner relies on Jouper’s Fig.2B over the portion of the claim limitation “a second additional support assembly of the one or more additional support assemblies” since Jouper’s Fig.1B only shows two support assemblies in two rows, which are used to support the claim limitation “the support assembly” in claim 1 and the claim limitation “the first additional support assembly” in claim 6. Where Jouper’s Fig.2B shows each seat group formed in each of three or more rows, Jouper’s Fig.2B is only used to support the second additional support assembly of the one or more additional support assemblies. And, Jouper’s Fig.1A and 1B discloses support assemblies includes 110V AC power outlet (Jouper’s ¶ 4) or DC power USB outlets (Jouper’s ¶ 4); and as an example - Byrne’s power cord 218 receives 110V AC power (column 4, line 52-61), and a seat includes AC power outlet (224a in Byrne’s Fig.9), which doesn’t require a converter due to power from the AC power line is directly provided to AC power outlet.
(ii). In the previous office action, there is no Examiner’s statement about removing the SEB of Jouper’s Fig.1A and 1B. 

(6).	Regarding 35 U.S.C. 103 rejection of claim 15 based on Jouper et al. (2016/0134138) (hereinafter “Jouper”) in view of Halsey (2018/0191011), Mackness (7,083,437) and Byrne et al. (10,116,106) (“Byrne”).
Argument:
	On Appeal Brief’s page 11:
Appellant argued that the rejection over the claim limitation “a first additional support assembly includes a first AC power outlet configured for connection with the track assembly, and that a second additional support assembly of a second AC power outlet configured for connection with the track assembly” is improper because Byrne is silent as to the function of power cord 218, does not disclose that power cord 218 provides AC power, and there is no suggestion that power cord 218 can or should be connected to a track assembly. 

Response: 
The Examiner respectfully disagrees because Appellant’s argument is only based on Byrne, which is not what the Examiner stated in the previous office action. In the previous office action, the Examiner stated that Jouper or Halsey discloses providing the AC power (102 of Jouper or 144 of Halsey), and Mackness discloses AC power outlet configured for connection with the track assembly (Mackness’ column 3, line 29-41 and column 4, line 3-9). And Byrne discloses an example of a support assembly includes AC power outlet (224a in Fig.9) configured for connection with AC power line (218, which is connected to plug 30 to receive AC power; column 4, line 52-61). Therefore, there is suggestion to provide a first AC power outlet configured for connection with the track assembly, and a second additional support assembly of a second AC power outlet configured for connection with the track assembly.

(7).	Regarding 35 U.S.C. 103 rejection of claim 12 based on Jouper et al. (2016/0134138) (“Jouper”) in view of Halsey (2018/0191011), Mackness (7,083,437) and Oshima et al. (7,000,967) (“Oshima”).
Argument:
	On Appeal Brief’s pages 11-13:
Appellant argued that the rejection over the claim limitation “the track assembly includes a plurality of tracks disposed substantially parallel with each other and connected to a mounting surface of a vehicle; and the first portion is configured to provide substantially the same AC power to each track of the plurality of tracks.” is improper because –
(i). the Office has not explained why adding Halsey to supply AC power would have been obvious if Jouper already provides AC power. Instead, such a configuration would merely add weight, complexity, and cost without any identified benefit. The Office has also not identified (i) a source of DC power in Jouper that could be connected to the input of a DC-AC converter of Halsey, or (ii) any suggestion that the Halsey design can or should be connected to a track assembly. 
(ii). The Office has not identified how Oshima discloses that substantially the same AC power is provided to each of a plurality of tracks. Oshima does not mention AC power and is silent as to nature of the power provided. Moreover, the Office relies on Fig.24 of Oshima, which clearly includes rails 3’ without the electrical connections provided via housing means 8’. Since there are no electrical connections, there would be no reason to provide power to these rails 3’, so this also cannot disclose providing substantially the same AC power to each track of the plurality of tracks. As the cited portion of Oshima does contemplate seats being removed and oriented rearward (where electrical portions of the seats would be aligned with the non-electrical rails), there would be no reason to provide power to each track of a plurality of tracks. The Office’s purported motivation to combine of “to provide power to the supporting assemblies of the vehicle” is improper since Jouper already provides power to each seat group 106 via large gauge supply wiring 102, so there would be no need for the Oshima design. 

Response: 
The Examiner respectfully disagrees because
(i). Even though Jouper discloses the MCU provides the AC power, the fuel cell power system of Halsey provides the amount of electricity in response to changing load demands (see Halsey’s ¶ 62). Since, there is no detailed statement of how the MCU of Jouper generates the AC power, thus there would not be able to compare the references of Jouper and Halsey to determine the proposed combination would increase components, complexity, and weight as Appellant argued. There is no Examiner’s statement in the previous office action about (i) a source of DC power in Jouper that could be connected to the input of a DC-AC converter of Halsey, and (ii). the Examiner used Mackness’ track assembly to support the AC power can be provided via conductor of the track assembly (Mackness’ Fig.1-3), thus there is a suggestion that the Halsey’s AC power (output from 144 in Halsey’s Fig.7) would be provided via the conductor of the Mackness’ track assembly. 
(ii). Appellant’s argument is not in accordance with the Examiner’s statement in the office action, where the Examiner relies both Mackness and Oshima to support the claim limitation instead Appellant argued only based on Oshima’s Fig.24 and silent over Oshima’s Fig.6 and Mackness’ Fig.1. 
Halsey is used to support the first portion (144).
Mackness discloses the track assembly (according to Fig.1, there has two sections of seats where each section includes track assembly 30) includes a plurality of tracks (track for the left side of the rows of seats and track for the right side of the rows of seats (the right side of the rows of seats only partially shown in Fig.1 but since all of the seats in the seat group are provided with electrical device connection panels 34 (“power outlet”) (Mackness’ column 1, line 14-17 and column 3, line 29-52), thus there would have track for the right side of the rows of seats) disposed substantially parallel with each other and connected to a mounting surface of a vehicle (11); and to provide substantially the same AC power to each track of the plurality of tracks (since each of the seats provides the electrical device connection panels 34 (column 3, line 29-52), thus the same AC power would have been supplied to each track of the plurality of tracks).
Oshima is used for supporting purpose, where Oshima discloses the track assembly (3’ and 8’ in Fig.24) includes a plurality of tracks (two 3’) disposed substantially parallel with each other and connected to a mounting surface of a vehicle (where a power source connected to 6 in Fig.6 is to supply power along the track).
The Office’s purported motivation to combine of “to provide power to the supporting assemblies of the vehicle” would have been to use Halsey to provide the amount of electricity in response to changing load demands (Halsey’s ¶ 62). 

(8).	Regarding 35 U.S.C. 103 rejection of claim 13 based on Jouper et al. (2016/0134138) (“Jouper”) in view of Halsey (2018/0191011), Mackness (7,083,437) and Cziomer et al. (9,919,624) (“Cziomer”). 
Argument:
	On Appeal Brief’s pages 13-14:
Appellant argued that the rejection over the claim limitation “the support assembly includes at least one rolling member configured to roll along the track assembly; and the support assembly is configured to move vertically to disengage the track assembly” is improper because the Office has already proposed the combining Mackness with Jouper to adjust the space of the seat, thus there would be no reason to further modify the design, and the associated complexity, weight, and cost (all of which Jouper teaches away from) to achieve functionality already provided. The modification would also not have been obvious because the clamping plate 136 of Mackness is specifically designed to prevent vertical removal of the seats from the seat track 126 (Mackness’ Fig.6, 7; 7:3-25). Additionally, the Office has not identified a suggestion that the Cziomer design could or should be used with electrical connections. For example, the Office has not identified how the Cziomer design could be incorporated with the Mackness design. Instead, it appears the anchors 84 of Cziomer would interfere with the conductors 80 of Mackness. 

Response: 
The Examiner respectfully disagrees because Cziomer discloses the claim limitation “the support assembly (for example 10 and 40 in Fig.1, 4 and 6, 7A, 7B, 8A and 8B) includes at least one rolling member (50) configured to roll along the track assembly (30, please refer to at least column 4, line 52-58, the whole reference for detailed); and the support assembly is configured to move vertically to disengage the track assembly (please refer to at least column 9, line 32-44)”.
Where Mackness discloses the support assembly is configured to slide along conductors 80 thereby allowing seat groups to be longitudinally displace (Mackness’ column 5, line 1-14) but without at least one rolling member. And, as explained above, Cziomer discloses the rolling member (wheels) is used to slide the support assembly, by using the wheels would require less effort to slide compare to Mackness. Thus, there is a reason to further modify the design of Mackness by the teaching of Cziomer.
The modification would have been obvious because Mackness’ Fig.6 discloses the clamping plate 136 which is attached with rod 90 to obtain AC power from conductor 80 and the anchor 84 of Cziomer’s Fig.8B (which is comparable to the clamping plate 136 of Mackness) is attached with the wheels (50 in Cziomer’s Fig.8B) to move along the rail (30 in Cziomer’s Fig.8B) and as explained above, Cziomer discloses the support assembly is configured to move vertically to disengage the track asembly. Thus, it is possible to provide the anchors 84 of Cziomer to not interfere with the conductors 80 of Mackness. 

(9).	Regarding 35 U.S.C. 103 rejection of claims 3 and 4 based on Jouper et al. (2016/0134138) (“Jouper”) in view of Halsey (2018/0191011), Mackness (7,083,437). 
Argument:
	On Appeal Brief’s page 17:
Appellant argued that the rejection over the claim limitation “the first portion of the power converter is configured to convert DC power from said power source to AC power and provide the AC power to the track assembly” is improper because the Office relies on Halsey for teaching an DC/AC converter, the Office has not identified a teaching or motivation to connect a DC/AC converter to a track assembly. 

Response: 
The Examiner respectfully disagrees because Appellant’s argument is based only on Halsey. However, in the previous office action, the Examiner relied Halsey to support “the first portion of the power converter (the DC/AC converter 144 in Halsey’s Fig.7) is configured to convert DC power from said power source (66 and 140 (or) 142 in Fig.7, ¶ 60-62) to AC power” and relied Mackness to support “a track assembly” (29, 30 in Fig.2), which has conductor (80 in Fig.3) to supply AC power. 

(10).	Regarding 35 U.S.C. 103 rejection of claim 5 based on Jouper et al. (2016/0134138) (“Jouper”) in view of Halsey (2018/0191011), Mackness (7,083,437). 
Argument:
	On Appeal Brief’s pages 17 and 18:
Appellant argued that the rejection over the claim limitation “one or more additional support assemblies configured for selective connection with and removal from the track assembly.” is improper because the clamping plate 136 of Mackness would prevent removal of the seats from the seat track 126 in Fig.6 and 7. 

Response: 
The Examiner respectfully disagrees because according to Mackness’ column 8, line 12-31, which discloses “The seats can also be unfastened from the seat track” and for example - according to at least Mackness’ Fig.5, which shows the seat leg 28 can be unfastened from the seat rail 30 by unfastening the fastener 114.

(11).	Regarding 35 U.S.C. 103 rejection of claims 18 and 20 based on Jouper et al. (2016/0134138) (“Jouper”) in view of Halsey (2018/0191011), Mackness (7,083,437). 
Argument:
	On Appeal Brief’s page 18:
Appellant argued that the rejection over the claim limitation “the first portion of the power converter is connected to the second portion of the power converter via at least one conductor in the track assembly” of claim 18 and the rejection over the claim limitation “the first portion and the second portion of the power converter cooperate to function as a DC/DC converter” of claim 20 is improper because the Office did not identify a proper motivation to electrically connect the SEBs 103 of Jouper to the DC-AC converter 144 of Halsey via a conductor 80 of the rails 29, 30 of Mackness in the purported combination. For example and without limitation, the Examiner failed to explain why a configuration including a first portion of a converter that provides AC power to a support assembly via a track assembly and a separate second portion of the converter that converts the provided AC power to DC power would have been obvious or beneficial, such as compared to other designs (e.g., designs that provide DC power directly without converting to AC and back). 

Response: 
The Examiner respectfully disagrees because Jouper discloses the second portion of the power converter (103 in Fig.1A and 1B; ¶ 3 and 4), which is AC to DC converter to provide DC power to USB outlet(s) from AC power input of seat mounted electronics box (SEB) (103), Halsey discloses the first portion of the power converter (144 in Halsey’s Fig.7) to provide AC power by using DC to AC converter, and conductor 80 of the rails 29, 30 of Mackness is to supply AC power via the track assembly; since Jouper discloses the SEB receives AC power, thus there is no suggestion of providing DC power directly without converting to AC and back as Appellant argued.

(12).	Regarding 35 U.S.C. 103 rejection of claim 19 based on Jouper et al. (2016/0134138) (“Jouper”) in view of Halsey (2018/0191011), Mackness (7,083,437). 
Argument:
	On Appeal Brief’s page 18:
Appellant argued that the rejection over the claim limitation “providing the AC power to an AC outlet of the support assembly.” is improper because Jouper does not disclose providing the AC power received via a track assembly to an AC outlet. For example, the Jouper design does not receive AC power via a track assembly and the SEB converts all of the incoming high voltage AC power prior to provide any power to the outlet unit. 

Response: 
The Examiner respectfully disagrees because Jouper discloses “a master control unit (MCU) to monitor and distribute alternating current (AC) power to seat mounted electronics boxes (SEBs), outlet units and associated cables….The MCU distributes three phase, high voltage power through a number of outputs to groups of SEBs located at the passenger seat. This power is then converted at each seat group to a form usable by the outlet unit (OU) assembly. This conversion is typically performed by a SEB. In the case of an AC system the power provided by the OU is typically 110 volts alternating current (VAC), 60 Hz. In the case of a DC or universal serial bus (USB) output, 28 volts direct current (VDC) is used to power USB outlets, which additionally convert the power locally to 5 VDC for powering USB devices.” (see Jouper’s ¶ 3 and 4); and the conductor of track assembly provides AC power is supported by Mackness. 

(13).	Regarding 35 U.S.C. 103 rejection of claim 7 based on Jouper et al. (2016/0134138) (“Jouper”) in view of Halsey (2018/0191011), Mackness (7,083,437), Byrne et al. (10,116,106) (“Byrne”) and Fietz et al. (2020/0100594) (“Fietz”). 
Argument:
	On Appeal Brief’s page 19:
Appellant argued that the rejection over the claim limitation “the second portion is configured to provide DC power to an actuator of the support assembly; the third portion is connected to a DC power outlet of the first additional support assembly.” is improper because the Office has not identified a suggestion that the disclosed features of Fietz could or should be incorporated into a support assembly that is selectively connectable to and is configured to move along a track assembly. Instead, Fietz discloses a traditional power bar and cord that has a fixed length (see Fig.37A) that would prevent such movement. Moreover, Fietz does not describe or suggest that the actuator (including all the necessary electrical components and control hardware) could or should be modified to electrically connect to a track assembly since Jouper teaches away from configurations that add weight, components, or complexity, so Appellant submits that it would not have been obvious to incorporate heavey features (e.g., an actuator) of a standalone/household chair 30 from Fietz, for which weight is litter, if any, concern, with the aircraft seating of Jouper, for which weight is a primary concern. 

Response: 
The Examiner respectfully disagrees because in the previous office action the Examiner relies on Mackness to support a support assembly that is selectively connectable to and is configured to move along a track assembly and AC power is provided by the conductor of the track assembly, and Fiet discloses AC power is provided to a support assembly and an example of the second portion (AC to DC converter 81 in Fig.6 or 81.1 in Fig.37B) is configured to provide DC power to an actuator (for example 107 in Fig.6 and 451 and actuator 1 and 2 in Fig.37B) of the support assembly (Fig.5). Since, the AC power is provided from the conductor of the track assembly as explained above, thus there is no need to concern about having a fixed length taught by Fietz as Appellant argued; and Fietz is used to support a seat with an actuator to move armrest or leg rest (Fietz’s ¶ 43 and 53) and a power outlet. Therefore, to provide a premium service to some of the customers who want to adjust armrest and/or leg rest to their comfort level as taught by Fietz on the aircraft would outweigh the concern of the weight, components, or complexity. Note: there has a lot of airline companies with different approach to attract their customers by providing different class levels (such as first class, business class and economy class, etc.) with different price levels, thus providing premium seat(s) with movable armrest or leg rest is proper. 

(14).	Regarding 35 U.S.C. 103 rejection of claim 8 based on Jouper et al. (2016/0134138) (“Jouper”) in view of Halsey (2018/0191011), Mackness (7,083,437), Byrne et al. (10,116,106) (“Byrne”) and Fietz et al. (2020/0100594) (“Fietz”). 
Argument:
	On Appeal Brief’s page 20:
Appellant argued that the rejection over the claim limitation “the support assembly includes a vehicle seat and the actuator includes a seat motor.” is improper because of the at least the same reasons set forth above with respect to claim 7. Additionally, the Office has not provided a proper motivation to combine Fietz with the other references, instead the purported motivation, “to drive actuator of the support assembly as taught by Fietz,” appears to be copy and pasted from claim 7 and has not identified a motivation to includes an actuator of Fietz with the other reference and teaches away from adding weight, components, and complexity. 

Response: 
The Examiner respectfully disagrees because the claim 8 is depending on the claim 7 and please refer to the response to argument on claim 7 above and using the same motivation of “to drive actuator of the support assembly as taught by Fietz” is sufficiently define the motivation if the reason for providing actuator by Fietz is being reviewed. 

(15).	Regarding 35 U.S.C. 103 rejection of claim 2 based on Jouper et al. (2016/0134138) (“Jouper”) in view of Halsey (2018/0191011), Mackness (7,083,437) and Sonar (2020/0009995).
Argument:
	On Appeal Brief’s pages 20 and 21:
Appellant argued that the rejection over the claim limitation “the contact is configured to selectively engage the conductor to electrically connect the second portion of the power converter to the first portion of the power converter.” is improper because the Office has not provided a proper motivation to combine since the Office has already proposed combining Mackness with Jouper to “adjust the space of the seat as taught by Mackness” and there would be no reason to further modify the design, and the associated complexity, weight, and cost (all of which Jouper teaches away from) to achieve functionality already provided. Moreover, the Office has not identified how the Sonar design could purportedly be incorporated into the rail design of Mackness. Instead, the Mackness and Sonar designs have different principles of operation, and it appears that some or all of locking elements 9, blocking elements 12, slide block 25, and/or sliding portions 37 of Sonar would interfere with the conductors 80 of Mackness, rendering the combination unfit for its intended purpose. 

Response: 
The Examiner respectfully disagrees because the prior art shown in Jouper’s Fig.1A and 1B doesn’t state itself as a flawed system which substantially increase the number of required parts/components, the complexity, the cost, and the weight; and  according to Sonar’s Fig.1, which discloses a seat is provided on a rail and the locking elements 9, blocking elements 12, slide block 25 and/or sliding portions 37 shown in Sonar’s Fig.7, 9, 12, 13 and 14 discloses a gap in between floor of the rail 4 and the locking elements 9, blocking element 12, slide block 25, and/or sliding portions 37 (see Sonar’s Fig.12 and 13); and according to Mackness’ Fig.6, there is also a gap in between a clamping plate 136 and floor of a rail 126, and the gap in Mackness’ Fig.6 includes rod 90 which is connected to conductor 80, and the conductor 80 is laying down on the floor of the rail shown in Fig.4 and 5 to obtain AC power from the conductor 80.
Therefore, it is possible to incorporate Sonar design to the rail design of Mackness to use a locking member taught by Sonar to adjust position of the support assembly instead of using fastener to fasten the seat to the rail as taught by Mackness, by using the locking member as taught by Sonar would reduce the time to adjust the seat since there would not be required to fasten each of the fastener to each of the seat.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Richard Tan/Primary Examiner 2849

Conferees:
/Menatoallah Youssef/SPE, Art Unit 2849 

                                                                                                                                                                                                       /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.